NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                     MAR 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RUZANNA MANUKYAN,                                No. 13-74183

              Petitioner,                         Agency No. A099-050-351

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Ruzanna Manukyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and protection

under the Convention Against Torture (“CAT”). We have jurisdiction under 8


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence the agency’s findings of fact.

Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003). We deny the petition for

review.

      Substantial evidence supports the agency’s finding that Manukyan failed to

establish the incidents of harm she suffered in Armenia and her fear of future

persecution based on those incidents were on account of a protected ground. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (under the REAL ID

Act, applicant must prove a protected ground is at least “one central reason” for

persecution); see also Sharma v. Holder, 633 F.3d 865, 871-72 (9th Cir. 2011)

(rejecting petitioner’s imputed political opinion claim where the evidence

“overwhelmingly” showed persecutors were motivated by a non-protected ground).

Substantial evidence also supports the agency’s finding that Manukyan failed to

establish her fear of future harm based on her actual political opinion and her

political activities in the United States was objectively reasonable. See Halim v.

Holder, 590 F.3d 971, 976 (9th Cir. 2009) (“credible, direct, and specific

evidence” is needed to support a reasonable fear of persecution); see also

Nagoulko, 333 F.3d at 1018 (possibility of persecution “too speculative”). Thus,

we deny the petition for review as to Manukyan’s asylum claim.

                                          2                                  13-74183
      Substantial evidence also supports the agency’s denial of Manukyan’s CAT

claim because she failed to establish that it is more likely than not that she would

be tortured if returned to Armenia. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                   13-74183